Title: From George Washington to John Parke Custis, 25 July 1781
From: Washington, George
To: Custis, John Parke


                  Dear Custis,
                     
                     Camp near Dobbs ferry 25th July 1781
                  
                  Your letter of the 11th, covering certain proposals which were made by you to Mr Robt Alexander, came safe by the last Post—I read the latter with attention, and as far as I can form a judgment without seeing the mortgage, or having recourse to the original agreement, and the missive, which may have passed, think they are founded on principles of liberality & justice.
                  How far the purchase on your part, and the Sale on Alexanders was a matter of speculation at the time of bargaining, yourselves, & the nature of the agreement, can alone determine—If from the tenor of your contract you were to pay paper money—If this paper money was at that time in a depreciated state; and the difference between it & specie fixed & known; and if more over, Alexander like many others, entertained an opinion that it would again appreciate, so as that a paper dollar would be of equal value with a Silver one—it might be more just than generous (when we consider that Paper is, in fact, worth little or nothing) to let him abide the consequences of his opinion, by paying him in depreciated paper: because the presumption is, that he would have made no allowance for appreciation, tho’ the former should be of equal value with the latter—pound for pound—But this, as I have before observed, depends upon the nature of the bargain, and the light in which the matter was understood at the time it was made by both parties.
                  If the bargain was unaccompanied by particular circumstances, and had no explanatory meaning, but simply imported that so much money was to be given for so much land, to be paid on or before a certain period—it is certainly optional in you to discharge it at any time you please short of that period—but I conceive that this can only be done by an actual tender of the money—and, that there is no legal obligation upon Alexander to take your Bond (with any security whatever) and that the only chance you have of his doing it, is the fear of loosing the original debt, or the interest of it by refusing the tender you propose to make him of £48,000 at this time; for I lay it down as a maxim, that no man can be compelled to change the nature of his debt, or later the security of it, without his own consent.
                  I have before said, that for want of the mortgage, or a better knowledge of all the circumstances attending your bargain, it is impossible for me to give a decided opinion—Your proposals appear to me to be fair & equitable, but what views Alexander may have had, & how far he is prepared to obtain those views, by written or other valid proof, I am unable to say—As an honest man he ought to be content with justice—and justice I think you have offered him.
                  You may recollect that I disliked the terms of your bargain when they were first communicated to me, & wished then, that you might not find them perplexing & disadvantageous in the issue—as I now do that you may settle the matter with honor, & satisfaction to yourself.
                  It gave me pain to hear that your people had been so much afflicted with sickness, & that you thought your Son in danger—It would give me equal pleasure to learn that he, & the rest of your family, were restored to perfect health—That so few of your Country men have joined the enemy, is a circumstance as pleasing to me, as it must be mortifyingly evincive to them of the falacy of their assertion, that 2/3 of the people were in their interest, and ready to join them when oppertunity offered—Had this been the case the Marquiss force and the other 1/3, must have abandoned the Country.
                  I am much pleased with your choice of a Governor—He is an honest man—active, spirited & decided—and will, I am perswaded, suit the times as well as any person in the State.  You were lucky, considering the rout by which the enemy retreated to Williamsburg to sustain so little damage.  I am of opinion that Lord Cornwallis will establish a strong post at Portsmth—detach part of his force to New York—and go with the residue to So. Carolina.
                  I returned yesterday from reconnoitering (with Count de Rochambeau & the Engineers of both armies) the enemy’s works near King’s bridge—we lay close by them two days & a night without any attempt on their part, to prevent it—they begun, & continued a random kind of Canonade, but to very little effect—I am waiting impatiently for the men the States (this way) have been called upon for, that I may determine my plan & commence my operations.  My best wishes attend Nelly (who I hope is perfectly recovered) & the little girls—my complimts await enquiring friends—and I am Sincerely & affectly yrs
                  
                                       
                            Go: Washington
                            
                        